Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This action is in response to the preliminary amendment filed on 10/12/2020. Claims 1-20 are presently pending. Claims 21-34 have been canceled by the Applicant.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements 
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 16, 8, 18, and 19 of U.S. Patent No. 10,805,690. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims 1-6 on instant Application are directed to an apparatus, reciting similar features as those of the method claims 11, 12, 16, 18, 19 and apparatus claim 8 of USPN 10,805,690.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to build an apparatus to effectuate the methods recited in USPN 10,805,690 in order to effectuate said methods. 

Claim 7 depends on claim 6. Examiner takes Official Notice that it was notoriously well known, before the effective filing date of the claimed invention, to manipulate data in order to refine the result of any statistical/ mathematical operations.


Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of U.S. Patent No. 10,805,690 in view of Boskovich, USPGPUB 2019/0238952 (hereinafter “Boskovich”).

The Apparatus claim 8 of instant Application differs from the system claim 1 and method claim 11 of the USPN 10,805,690 in details of analysis of network traffic data in scoring and threshold similarity identification.

However, Boskovich discloses a method, system, and computer program product for identifying content streams by cross-correlating of attributes of said content stream (Abstract, ¶ [43]) and determining one or more attributes of each target asset/ content stream, and utilize internal ranking or scoring algorithms for the putative similarity. In one implementation, if the score generated by the engine exceeds a prescribed threshold, it is automatically considered "similar", and the attributes/data for the already processed (base) asset are ascribed to the evaluated (target) asset within the system database, and a common identifier assigned.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of USPN 10,805,690 with the teachings of Boskovich increase the confidence levels of making the right decision and selection of the right outcome (See Boskovich, ¶ [230] for motivation).

Claims 9-14 depend on claim 8 and are so rejected.

Claims 15-20 recite similar features as those of claims 8-14, effectuating the same, therefore are rejected by the same analysis. 


Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421